Citation Nr: 0113643	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-15 031	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to a September 1996 decision that denied entitlement 
to waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $49,772.26.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  He had been adjudicated incompetent for 
purposes of VA benefits from November 1993 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO, which 
determined that the veteran did not file a timely notice of 
disagreement (NOD) with respect to a September 1996 decision 
that denied entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$49,772.26.  (The Board notes that the indebtedness was later 
reduced.)

In a written statement of July 1999, the veteran raised the 
issue of whether there was clear and unmistakable error (CUE) 
in the September 1996 decision by the Committee on Waivers 
and Compromises (Committee), including whether there had been 
error in the creation of the debt.  These issues have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  By letter dated on September 16, 1996, the Committee 
notified the veteran's then-appointed fiduciary and his 
representative (Disabled American Veterans) of its decision 
to deny a claim of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$49,772.26.

2.  The Committee did not receive an NOD from the veteran, 
the veteran's fiduciary, or any other authorized 
representative of record within one year of the 
September 16, 1996, letter of notification.



CONCLUSION OF LAW

An appeal of the September 1996 decision to deny a claim of 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $49,772.26 was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.301, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the statute, 
38 U.S.C.A. § 7105, specifies five elements for a NOD, 
including that it must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(AOJ) (38 U.S.C.A. § 7105(d)(2)); (2) be filed in writing 
(38 U.S.C.A. § 7105(b)(1), (b)(2)); (3) be filed with the AOJ 
(38 U.S.C.A. § 7105(b)(1)); (4) be filed within one year 
after the date of mailing of notice of the AOJ decision 
(38 U.S.C.A. § 7105(b)(1)); and (5) be filed by the claimant 
or the claimant's authorized representative (38 U.S.C.A. 
§ 7105(b)(2)).  Gallegos v. Gober, 14 Vet. App. 50 (2000).  
The Court has held that "the only content requirement [of a 
NOD] is an expression of 'disagreement' with the decision of 
the RO."  Gallegos, 14 Vet. App. at 53.  Even an implied 
dissatisfaction with the RO's decision will suffice as a NOD.  
Id. at 55.  

A NOD may be filed by the claimant, his fiduciary, or such 
accredited representative, attorney, or authorized agent as 
he may select.  38 U.S.C.A. § 7105(b)(2) (West 1991); 
38 C.F.R. § 20.301(a) (2000).  If a claimant is adjudicated 
incompetent by VA, the NOD may be filed by the claimant 
himself, by a fiduciary appointed by VA or a court to manage 
the claimant's affairs, or by a person acting as next friend 
if the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b) (2000).

To be considered timely, a NOD must be filed within one year 
from the date that the AOJ mails to the claimant notice of 
the determination in question.  38 U.S.C.A. § 7105(b)-(c) 
(West 1991); 38 C.F.R. § 20.302(a) (2000).  The filing of a 
timely NOD "is a prerequisite to the Board's proper exercise 
of jurisdiction over a claim."  Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).  See also Mason v. Brown, 8 Vet. App. 44, 
54 (1995).  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(a).

A review of the record shows that, on July 22, 1996, the 
veteran's then-appointed fiduciary filed a request for a 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $49,772.26.  The Committee denied 
the waiver request in a decision dated in September 1996.  
Notice of the decision was sent to the fiduciary and the 
Disabled American Veterans (the veteran's representative) on 
September 16, 1996.  Thereafter, a NOD as to the 
September 1996 decision was not filed until November 1998.  
It was received on November 10, 1998.

The Board notes that, during the time in question, the 
veteran had a fiduciary appointed to act with respect to VA 
benefits.  There is no evidence of record that the notice of 
the September 1996 Committee's decision was misdirected and 
not sent to the fiduciary or the service organization 
appointed to represent the veteran.  Given that the notice of 
the September 1996 decision was mailed on September 16, 1996, 
the veteran, the veteran's fiduciary, or any other authorized 
representative of record had until September 16, 1997 (the 
end of the one-year period that began on the day the RO 
mailed the September 16, 1996 notice) to file a NOD.  
Nevertheless, the record shows that the earliest 
communication that may be construed as a timely filed NOD 
with respect to the September 1996 notice is the veteran's 
written statement, dated on November 4, 1998 and received on 
November 10, 1998.  That NOD, completed more than one year 
after the Committee's issuance of its notice of decision was 
not timely.  Consequently, the Board finds that the appeal of 
the March 1999 decision must be denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  It 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Initially, the Board notes that the 
veteran's fiduciary and representative were notified of the 
laws and regulations governing a timely filed NOD in an 
enclosure included with the September 1996 notice.  
Subsequently, the veteran and his representative were 
notified in the SOC issued in June 2000 of the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  In addition, the veteran was provided with an 
opportunity to request a hearing in order to provide 
testimony but declined to do so (see VA Form 9, dated 
July 2000).  Throughout the appeal, the veteran was given the 
opportunity to provide additional evidence concerning the 
issue on appeal.  He and his representative have submitted 
numerous written statements in which they explain that the 
overpayment was not the veteran's fault.  Nevertheless, the 
veteran or his representative has not identified any sources 
of relevant documentation that could aid in the resolution of 
this appeal regarding the timeliness of a NOD.  Further 
evidentiary development does not seem to be possible and it 
thus falls to the Board to address this case on the merits, 
which it has done.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

